Citation Nr: 0805306	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  06-07 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1961 to June 
1965.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.

In September 2007, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that proceeding is of record.


FINDING OF FACT

The veteran's bilateral hearing loss was not present in 
service or within one year after his discharge from service 
and is not etiologically related to service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active duty, and its incurrence or aggravation during active 
duty may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA also must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."  
Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the RO provided the veteran with the 
notice required under the VCAA, to include notice that he 
should submit all pertinent evidence in his possession, by a 
letter mailed in March 2005, prior to its initial 
adjudication of the claim.  Although the veteran was not 
provided notice of the type of evidence necessary to 
establish a disability rating or effective date for service 
connection for bilateral hearing loss until August 2006, 
after the initial adjudication of the claim, the Board finds 
that there is no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  As explained below, the Board has 
determined that service connection is not warranted for 
bilateral hearing loss.  Consequently, no disability rating 
or effective date will be assigned, so the failure to provide 
timely notice with respect to those elements of the claim is 
no more than harmless error.

Finally, the Board notes that all service medical records and 
available post-service medical records have been obtained and 
that the veteran has been afforded a VA examination.  Neither 
the veteran nor his representative has identified any 
outstanding evidence, to include medical records, which could 
be obtained to substantiate the claim.  The Board also is 
unaware of any such outstanding evidence.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests organic 
disease of the nervous system to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2007); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that service connection is warranted for 
bilateral hearing loss because it is related to active duty.  
Specifically, he maintains that his hearing has been impaired 
since he fired rocket launchers during basic training in 
1961.  

In written statements and hearing testimony, the veteran 
stated that he sought treatment for his hearing disability 
several times in service and was told that he had high 
frequency bilateral hearing loss.  However, service medical 
records contain no evidence of complaints or treatment 
related to the veteran's ears or hearing during service.  A 
June 1965 report of medical examination performed prior to 
discharge shows that the veteran's hearing and ears were 
normal.  On physical profile evaluation (PULHES), the veteran 
was assigned the highest functional rating for hearing and 
ears.  These records confirm the veteran's hearing testimony 
that he was sent to a facility in San Diego, California, for 
medical treatment; however, the records of that treatment 
only pertain to a heart condition.

At the hearing, the veteran testified that he was told he had 
high frequency hearing loss after visiting a hearing aid 
store in the late 1970s or early 1980s.  However, the veteran 
also testified that records from that period are unavailable.  

The first diagnosis of bilateral hearing loss in the 
veteran's post-service medical records was rendered in a 
March 2005 VA outpatient treatment record.  The audiologist 
noted that the veteran reported he had been told upon release 
from active duty that he had bilateral high frequency hearing 
loss.  Word recognition in both ears was 92 percent, and the 
results of puretone testing revealed bilateral sensorineural 
hearing loss.

The veteran was afforded a VA examination in February 2006.  
That examination yielded the following puretone thresholds: 

Hertz (Hz)	|500	|1000	|2000	|3000	|4000
	|Average
Right		|15	|30	|30	|45	|70	|44
Left		|10	|20	|20	|50	|65	|39

Speech discrimination was measured at 94 percent in each ear.  
The diagnosis was asymmetric high frequency sensorineural 
hearing loss, appearing cochlear in nature and with normal-
to-reduced word understanding ability bilaterally.

The VA examiner was asked to state an opinion with respect to 
medical nexus.  After reviewing the veteran's claims file, 
including his service medical records, the examiner opined 
that all factual evidence indicated that the onset of the 
veteran's hearing loss occurred after his period of service.  
The examiner explained that the veteran's hearing was within 
normal limits in service, but hearing loss due to acoustic 
trauma or high noise exposure occurs at the time of the 
incident and is not delayed in onset.

There is no medical opinion of record that refutes the VA 
examiner's opinion.  At the September 2007 hearing, the 
veteran indicated that he would obtain a nexus opinion from a 
private audiologist to support his claim for service 
connection.  The record was held open for 60 days so that the 
opinion could be obtained, but no such evidence has been 
received.

In support of his claim, the veteran did submit a March 2006 
lay statement from his spouse.  She stated that the veteran 
had experienced difficulty hearing since they married in 
September 1967, two years after his release from active duty.  
The Board acknowledges that the veteran's wife is competent 
to report her observations regarding the veteran's long-
standing hearing difficulty.  However, her statement is not 
competent medical evidence that establishes that the veteran 
developed bilateral hearing loss, as defined by VA standards, 
within one year of his release from active duty.  Her 
statement also is not competent medical evidence that refutes 
the opinion of the VA examiner.  As a lay person without 
medical training, the veteran's spouse is not qualified to 
render a medical diagnosis or an opinion regarding medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Similarly, the Board has considered the veteran's written 
statements and testimony regarding his belief that his 
hearing loss resulted from the firing of rocket launchers 
during basic training.  Again, however, while the veteran is 
competent to report his exposure to rocket fire and his 
perception that his hearing subsequently diminished, his 
statements to that effect do not constitute competent medical 
evidence because they are offered by a lay person with no 
medical training.  Id.  The statements, therefore, cannot be 
used to establish an earlier date of diagnosis of bilateral 
hearing loss, as defined by VA standards, or to refute the 
opinion of the VA examiner and link his present hearing loss 
to an in-service event.

While the evidence shows that the veteran currently has a 
bilateral hearing loss disability, as defined by VA 
standards, there is no medical evidence of record that shows 
he developed that disability within one year of service.  
There also is no medical evidence of record that contradicts 
the VA examiner's opinion that the veteran's current hearing 
loss is not related to service.  Accordingly, the Board finds 
that service connection for bilateral hearing loss is not 
warranted.


ORDER

Service connection for bilateral hearing loss is denied.




____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


